NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           OCT 06 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
AMERICAN SEAFOODS COMPANY                        No. 14-35354
LLC,
                                                 D.C. No. 2:13-cv-01235-JCC
              Plaintiff - Appellee,

 v.
                                                 MEMORANDUM*
AHOKAYA V. LANU NAUFAHU,

              Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Western District of Washington
               John C. Coughenour, Senior District Judge, Presiding

                           Submitted August 31, 2016**
                              Seattle, Washington

Before: HAWKINS, McKEOWN, and DAVIS,*** Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Andre M. Davis, Senior Circuit Judge for the United
States Court of Appeals for the Fourth Circuit, sitting by designation.
      Appellant Ahokava Lanu Naufahu1 challenges the summary judgment in

favor of Appellee American Seafoods Company LLC (“American Seafoods”) that

Naufahu is not entitled to maintenance and cure, compensation available under

general maritime law to a seaman who falls ill or becomes injured while in the

service of a ship, see Lipscomb v. Foss Maritime Co., 83 F.3d 1106, 1109 (9th Cir.

1996), from his former employer. For the reasons set forth below, we affirm. The

parties are familiar with the factual background, so we do not recite it here.

      American Seafoods moved for summary judgment on the grounds that

Naufahu was not entitled to maintenance and cure because his pulmonary

conditions did not arise or manifest while he was working in service of the vessel

and because, even if they did, Naufahu has reached maximum medical

improvement for his conditions. American Seafoods also argued that, in any event,

Naufahu’s willful failure to disclose his medical conditions in 2010 when

specifically asked about them precluded him from seeking relief. The district court

found that there were genuine disputes of material fact regarding whether

Naufahu’s pulmonary conditions “occurred, [were] aggravated, or manifested”

while he worked for American Seafoods and whether Naufahu had reached




      1
          Naufahu’s first name was apparently misspelled in the caption of this case.
                                           2
maximum medical improvement status. But it granted summary judgment to

American Seafoods on the last ground, known as the willful concealment defense.

      We review de novo a district court’s decision granting summary judgment.

Tremain v. Bell Indus., Inc., 196 F.3d 970, 975 (9th Cir. 1999).

      This case does not present a genuine issue of material fact. Rather, the

primary question is whether American Seafoods satisfied the materiality prong of

the willful concealment defense.

      Regarding the materiality issue, we hold, for the same reasons as in the

companion case, Coastal Villages Pollock, LLC v. Naufahu, No. 14-35353, that

American Seafoods satisfied the materiality prong of the willful concealment

defense as a matter of law. Here, American Seafoods asked about specific health

conditions relevant to the work that Naufahu would perform aboard the Northern

Hawk on a preemployment questionnaire and an updated health assessment,

documents that it used to make hiring decisions, and an American Seafoods

representative testified that the company would have conducted further inquiry and

may not have hired Naufahu had the seaman disclosed his pulmonary conditions.

Thus, the company satisfied the materiality requirement of the willful concealment

defense. See Burkert v. Weyerhaeuser S.S. Co., 350 F.2d 826, 829 n.4 (9th Cir.

1965).


                                          3
      Further, we reject Naufahu’s alternative assertion that he is entitled to

maintenance and cure notwithstanding his willful concealment because his health

problems arose and the obligation to provide compensation vested at some point

before the willful omission. Naufahu has presented and this Court is aware of no

legal authority supporting such an argument.

      AFFIRMED.




                                          4